PER CURIAM.
There is no authenticated record in this case. We find in the files a number of papers that may or may not properly belong in the case. They have neither the certification of the clerk nor the approval of the trial judge. The same is true of what is indorsed as “Transcript of the Record.”
This is the second time the case has been appealed here (20 Ariz. 437, 181 Pac. 369); and, even if we were disposed to overlook the fatal omissions noted, we cannot tell from what we have before us whether the case was retried upon the same pleadings as in the first trial, or whether different issues were formed and tried.
The order is that .the case be dismissed.